People v Belle (2018 NY Slip Op 00529)





People v Belle


2018 NY Slip Op 00529


Decided on January 30, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 30, 2018

Friedman, J.P., Gische, Mazzarelli, Kern, Singh, JJ.


2050/10 5562A 642/11 5562

[*1] The People of the State of New York, Respondent,
vJoseph Belle, Defendant-Appellant.


Christina Swarns, Office of The Appellate Defender, New York (William Kendall of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Diana J. Lewis of counsel), for respondent.

Judgments, Supreme Court, Bronx County (Peter J. Benitez, J.), rendered November 30, 2012, unanimously affirmed.
Although we find that defendant did not make a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 30, 2018
CLERK